Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 1 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 2 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 3 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 4 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 5 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 6 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 7 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 8 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 9 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 10 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 11 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 12 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 13 of 23
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 14 of 23
           Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 15 of 23


Matthew M. McCluer

From:                           Eve B. Masinter
Sent:                           Thursday, December 17, 2020 4:35 PM
To:                             Amanda Butler Schley
Cc:                             Matthew M. McCluer; Fred Preis; Belinda Catalano; Jamie Danos
Subject:                        Re: BSW Trust Wire information
Attachments:                    image001.jpg; image002.jpg; image002.jpg


Amanda :

We do not understand what the issue is. The check can be written to us as counsel for REJ. We have left
messages for you to call us over the last few days but have received no return call. We need to speak to you by
tomorrow. Please provide your cell number so we don’t have to go through your service. If we do not receive
payment by Monday we will be filing a Motion with the Court.

Eve, Fred and Matt

Sent from my iPhone


On Dec 17, 2020, at 2:01 PM, Amanda Butler Schley <abutler@lawgroup.biz> wrote:


       I will need to further consider this. If you want to get the court involved at this point, that's fine
       by me. I would like the court to understand the issue.


       Best,

                         Amanda Butler, Esq.
                         Managing Partner
                         Business Law Group
                         (504) 934-2020 (office) (504) 319-4528 (cell)
                         The Entrepreneur's Lawyer




       On Thu, Dec 17, 2020 at 1:54 PM Matthew M. McCluer <Matthew.McCluer@bswllp.com>
       wrote:

        Amanda,



        I am not sure what the disconnect is here. REJ is no longer an active entity so you cannot make
        out a check to it, and we have (now repeatedly) told you that you are to send payment to our

                                                          1
  Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 16 of 23

firm as that is our client’s preference. Please stop delaying and causing unnecessary issues or
we will get the Court involved.



Matt




From: Amanda Butler Schley <abutler@lawgroup.biz>
Sent: Thursday, December 17, 2020 1:45 PM
To: Matthew M. McCluer <Matthew.McCluer@bswllp.com>
Cc: Eve B. Masinter <Eve.Masinter@bswllp.com>; Fred Preis <Fred.Preis@bswllp.com>;
Belinda Catalano <Belinda.Catalano@bswllp.com>; Jamie Danos <Jamie.Danos@bswllp.com>
Subject: Re: BSW Trust Wire information



I am making the check payable to REJ Properties, Inc. - I need their EIN number.


Best,

                 Amanda Butler, Esq.
                 Managing Partner
                 Business Law Group
                 (504) 934-2020 (office) (504) 319-4528 (cell)
                 The Entrepreneur's Lawyer




On Thu, Dec 17, 2020 at 1:43 PM Matthew M. McCluer <Matthew.McCluer@bswllp.com>
wrote:

 Amanda,

 See attached W-9. The Firm’s EIN is 72042889. Please make the check payable to “Breazeale,
 Sachse & Wilson L.L.P.” and send to our office address below by Fed Ex Overnight to be
 received by Monday, Dec. 21 and provide us with the shipping confirmation/tracking number.
 Or you can arrange for hand delivery to our by next Monday.

 Sincerely,


                                                 2
 Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 17 of 23

Eve, Fred and Matt




               Matthew M. McCluer               Direct Dial: (504) 584-5469
               Associate                        Direct Fax: (504) 617-7928
               BREAZEALE, SACHSE &
               WILSON, L.L.P.                  Matthew.McCluer@bswllp.com
               909 Poydras St, Ste 1500
                                               www.bswllp.com
               New Orleans, LA
               (504) 584-5469 - direct dial

               (504) 617-7928- facsimile



The information contained in this electronic mail transmission and the accompanying pages is intended
solely for the addressee(s) named above. If you are not an addressee, or responsible for delivering
these documents to an addressee, you have received this document in error and you are strictly
prohibited from reading or disclosing it. The information contained in this document is highly
confidential and may be subject to legally enforceable privileges. Unless you are an addressee, or
associated with an addressee for delivery purposes, you may violate these privileges and subject
yourself to liability if you do anything with this document or the information it contains other than
calling us by telephone (504) 619-1800 and returning this document to us at once.




From: Amanda Butler Schley <abutler@lawgroup.biz>
Sent: Thursday, December 17, 2020 12:32 PM
To: Matthew M. McCluer <Matthew.McCluer@bswllp.com>
Cc: Eve B. Masinter <Eve.Masinter@bswllp.com>; Fred Preis <Fred.Preis@bswllp.com>;
Belinda Catalano <Belinda.Catalano@bswllp.com>; Jamie Danos
<Jamie.Danos@bswllp.com>
Subject: Re: BSW Trust Wire information



I'm required to send a paper check and I need a EIN or W9 in order to cut a check.


Best,


                                                 3
 Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 18 of 23

                Amanda Butler, Esq.
                Managing Partner
                Business Law Group
                (504) 934-2020 (office) (504) 319-4528 (cell)
                The Entrepreneur's Lawyer




On Thu, Dec 17, 2020 at 12:30 PM Matthew M. McCluer <Matthew.McCluer@bswllp.com>
wrote:

Amanda,



Your email again suggests that you intend to send a paper check to REJ for the costs. This is
not what we proposed. We asked in our previous email that you send the funds by wire
payment to our (Breazeale Sachse & Wilson) trust account. Those wire details are copied
below again for your reference. We ask that you confirm this arrangement as soon as possible
and send the funds by tomorrow.



Wire instructions:

Please reference: Badgerow 15218-52371 – Fred Preis on the wire.



Bank Name &                     Bank ABA/          Account Name                   Account
Address                         Routing #                                         Number
                                                   Breazeale, Sachse, Wilson,
Iberia Bank                                        L.L.P.
3700 Essen Lane                                    Client Trust Account
Baton Rouge, LA 70809                              (Main Client Trust Account)




Sincerely,



Eve, Fred and Matt
                                               4
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 19 of 23




From: Amanda Butler Schley <abutler@lawgroup.biz>
Sent: Thursday, December 17, 2020 10:35 AM
To: Eve B. Masinter <Eve.Masinter@bswllp.com>
Cc: Matthew M. McCluer <Matthew.McCluer@bswllp.com>; Fred Preis
<Fred.Preis@bswllp.com>; Belinda Catalano <Belinda.Catalano@bswllp.com>; Jamie Danos
<Jamie.Danos@bswllp.com>
Subject: Re: BSW Trust Wire information



I need a W9 for payment to REJ. Please provide. Best,

               Amanda Butler, Esq.
               Managing Partner
               Business Law Group
               (504) 934-2020
               The Entrepreneur's Lawyer




Sent from my iPhone please excuse any typos.


On Dec 15, 2020, at 4:06 PM, Eve B. Masinter <Eve.Masinter@bswllp.com> wrote:



Amanda.



       Matt and I tried to call you. We do not understand your response below about a check
to REJ and proceeds to the individually. Our client wants the funds wired to the Firm trust
account that we previously provided to you.



       Thanks, Eve, Fred, and Matt




                                           5
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 20 of 23




Eve B. Masinter

Partner

BREAZEALE, SACHSE & WILSON, L.L.P.
909 Poydras St., Suite 1500
New Orleans, Louisiana 70112-4004
(504) 584-5468 - direct dial
(504) 584-5452 - facsimile

Eve.Masinter@bswllp.com

www.bswllp.com

The information contained in this electronic mail transmission and the accompanying pages is
intended solely for the addressee(s) named above. If you are not an addressee, or responsible for
delivering these documents to an addressee, you have received this document in error and you are
strictly prohibited from reading or disclosing it. The information contained in this document is highly
confidential and may be subject to legally enforceable privileges. Unless you are an addressee, or
associated with an addressee for delivery purposes, you may violate these privileges and subject
yourself to liability if you do anything with this document or the information it contains other than
calling us by telephone (504) 619-1800 and returning this document to us at once.




From: Amanda Butler Schley <abutler@lawgroup.biz>
Sent: Tuesday, December 15, 2020 2:17 PM
To: Eve B. Masinter <Eve.Masinter@bswllp.com>
Cc: Matthew M. McCluer <Matthew.McCluer@bswllp.com>; Fred Preis
<Fred.Preis@bswllp.com>; Belinda Catalano <Belinda.Catalano@bswllp.com>; Jamie Danos
<Jamie.Danos@bswllp.com>
Subject: Re: BSW Trust Wire information



The “proceeds”

                  Amanda Butler, Esq.
                  Managing Partner
                  Business Law Group
                  (504) 934-2020
                  The Entrepreneur's Lawyer




                                                  6
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 21 of 23

Sent from my iPhone please excuse any typos.


On Dec 15, 2020, at 2:16 PM, Amanda Butler Schley <abutler@lawgroup.biz> wrote:

Eve-



We can wire the process to the individuals.



We will need to cut a check to REJ. I’m waiting on funds before I can forward.



Best,

                Amanda Butler, Esq.
                Managing Partner
                Business Law Group
                (504) 934-2020
                The Entrepreneur's Lawyer




Sent from my iPhone please excuse any typos.


On Dec 15, 2020, at 2:13 PM, Eve B. Masinter <Eve.Masinter@bswllp.com> wrote:



Amanda.



We just checked and the funds for the cost award have not been wired to the firm account
below. Please take care of wiring these funds immediately as you said that you would last
week.



Thank you, Eve, Fred and Matt

                                              7
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 22 of 23




Eve B. Masinter

Partner

BREAZEALE, SACHSE & WILSON, L.L.P.
909 Poydras St., Suite 1500
New Orleans, Louisiana 70112-4004
(504) 584-5468 - direct dial
(504) 584-5452 - facsimile

Eve.Masinter@bswllp.com

www.bswllp.com

The information contained in this electronic mail transmission and the accompanying pages is
intended solely for the addressee(s) named above. If you are not an addressee, or responsible for
delivering these documents to an addressee, you have received this document in error and you are
strictly prohibited from reading or disclosing it. The information contained in this document is highly
confidential and may be subject to legally enforceable privileges. Unless you are an addressee, or
associated with an addressee for delivery purposes, you may violate these privileges and subject
yourself to liability if you do anything with this document or the information it contains other than
calling us by telephone (504) 619-1800 and returning this document to us at once.




From: Jamie Danos <Jamie.Danos@bswllp.com>
Sent: Thursday, December 10, 2020 9:35 AM
To: Amanda Butler Schley <abutler@lawgroup.biz>; Eve B. Masinter
<Eve.Masinter@bswllp.com>
Cc: Matthew M. McCluer <Matthew.McCluer@bswllp.com>; Fred Preis
<Fred.Preis@bswllp.com>; Belinda Catalano <Belinda.Catalano@bswllp.com>
Subject: BSW Trust Wire information



Hi Amanda,



We have confirmed with our clients that they do prefer the wire transfer.

Please go ahead and wire the funds to our Firm’s Trust Account.

All account and wire information is below.



Thank you!


                                                  8
Case 2:17-cv-09492-JCZ-DPC Document 214-3 Filed 12/31/20 Page 23 of 23

From: Jamie Danos
Sent: Wednesday, December 9, 2020 4:48 PM
To: 'Amanda Butler Schley' <abutler@lawgroup.biz>; Eve B. Masinter
<Eve.Masinter@bswllp.com>
Cc: Matthew M. McCluer <Matthew.McCluer@bswllp.com>; Fred Preis
<Fred.Preis@bswllp.com>
Subject: BSW Trust Wire information



Amanda,



Below is our Firm’s wire information.



Please reference: Badgerow 15218-52371 – Fred Preis on the wire.



Thank you



Bank Name &                   Bank ABA/       Account Name                  Account
Address                       Routing #                                     Number
                                              Breazeale, Sachse, Wilson,
Iberia Bank                                   L.L.P.
3700 Essen Lane                               Client Trust Account
Baton Rouge, LA 70809                         (Main Client Trust Account)




                                          9
